Name: Commission Regulation (EEC) No 2219/91 of 25 July 1991 fixing the maximum export refunds on olive oil for the 17th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3192/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/64 Official Journal of the European Communities 26. 7. 91 COMMISSION REGULATION (EEC) No 2219/91 of 25 July 1991 fixing the maximum export refunds on olive oil for the 17th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3192/90 Whereas, for the purposes of applying the above ­ mentioned provisions, the maximum export refunds should be set at the levels specified in the Annex ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3192/90 (4), as amended by Regulation (EEC) No 1665/91 (*), issued a standing invitation to tender with a view to determining the export refunds on olive oil ; Whereas Article 6 of Regulation (EEC) No 3192/90 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Commu ­ nity and world olive-oil markets and on the basis of the tenders received ; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level : HAS ADOPTED THIS REGULATION : Article 1 The maximum export refunds for olive oil for the 17th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3192/90 are hereby fixed in the Annex, on the basis of the tenders submitted by 23 July 1991 . Article 2 This Regulation shall enter into force on 26 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p . 27. (3) OJ No L 145, 30 . 5. 1986, p . 8 . (4) OJ No L 304, 1 . 11 . 1990, p . 96 . O OJ No L 151 , 15. 6. 1991 , p . 62 . 26. 7. 91 Official Journal of the European Communities No L 203/65 ANNEX to the Commission Regulation of 25 July 1991 fixing the maximum export refunds on olive oil for the 17th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3192/90 (ECU/100 kg) Product code Amount of refund 1509 10 90 100 15,00 1509 10 90 900  1509 90 00 100 30,00 1509 90 00 900  1510 00 90 100 3,00 1510 00 90 900  NB : The products codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 1 2. 1987, p. 1 ).